   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   Holly C. Hayman, OSB 114146
      Direct: 971.634.0193
      Email: hhayman@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97258
   Fax: 971.634.0250

           Proposed Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF OREGON
   In re                                               Case No. 19-62049-tmr11
   4 Him Food Group, LLC, an Oregon                    SUPPLEMENTAL DECLARATION OF
   corporation, dba Cosmos Creations,                  JOHN P. STRASHEIM IN SUPPORT OF
                                                       FIRST-DAY PLEADINGS
                                 Debtor.


                  I, John P. Strasheim, declare pursuant to 28 U.S.C. § 1746 and state as follows:
                  1.     I am the Chief Executive officer for 4 Him Food Group, LLC, d/b/a
   Cosmos Creations (“Cosmos” or the “Debtor”), the debtor in the above-captioned chapter 11
   case.
                  2.     On July 2, 2019, I filed a Declaration In Support of First-Day Pleadings
   (Dkt. #5) (the “First-Day Declaration”).



Page 1 –   SUPPLEMENTAL DECLARATION OF JOHN P.                                    LEONARD LAW GROUP LLC
           STRASHEIM IN SUPPORT OF FIRST-DAY PLEADINGS                               1 SW Columbia, Ste. 1010
                                                                                        Portland, Oregon 97258
                                                                                           www.leonard-law.com


                         Case 19-62049-tmr11        Doc 20     Filed 07/08/19
                  3.      I am submitting this Supplemental Declaration to clarify certain
   statements in the First-Day Declaration.

                  4.      Specifically, in the First-Day Declaration, I stated that the Debtor has
   entered into an agreement with Dominguez Family Enterprises, Inc., the owner of the Juanita’s
   Fine Foods Inc. brand in Hood River, Oregon (collectively, “Juanita’s”), pursuant to which
   Juanita’s agreed to purchase substantially all the assets of the Debtor. See First-Day Declaration,
   ¶¶ 16-17.
                  5.      I further stated that the terms of the agreement are “memorialized in a
   formal Asset Purchase Agreement,” and that the Debtor “has entered into an Asset Purchase
   Agreement” to sell its assets. Id., ¶¶ 18, 65.
                  6.      As stated in the First-Day Declaration, the Debtor has entered into a
   written agreement with Juanita’s. That agreement is in the form of a Letter of Intent signed by
   both sides, pursuant to which Juanita’s has agreed to purchase and the Debtor has agreed to sell
   substantially all the assets of the Debtor, and which Letter of Intent sets forth all of the key terms
   and details of such purchase.
                  7.      In addition, an Asset Purchase Agreement has been drafted and circulated
   among the parties.
                  8.      We had hoped to have the Asset Purchase Agreement finalized and signed
   before filing the chapter 11 case, and the First-Day Declaration (including Paragraphs 18 and 65)
   was drafted in anticipation of that event having taken place.
                  9.      However, because of a scheduled foreclosure sale of the Debtor’s assets
   scheduled for July 3, 2019 (see First-Day Declaration, ¶ 14), the Debtor was forced to commence
   this case before the Asset Purchase Agreement was finalized and signed.
                  10.     The statements in Paragraphs 18 and 65 of the First-Day Declaration that
   the parties have entered into a formal Asset Purchase Agreement are therefore unclear to the
   extent they imply the APA has been finalized and signed, which it has not.

Page 2 –   SUPPLEMENTAL DECLARATION OF JOHN P.                                       LEONARD LAW GROUP LLC
           STRASHEIM IN SUPPORT OF FIRST-DAY PLEADINGS                                   1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97258
                                                                                               www.leonard-law.com


                          Case 19-62049-tmr11         Doc 20       Filed 07/08/19
                  11.     The Debtor expects the Asset Purchase Agreement to be finalized, and a
   sale motion filed, within the next few weeks.

                  12.     In the meantime, I wanted to make sure the record is clear and accurate
   concerning the status of the proposed sale transaction.
                  I declare under penalty of perjury under the laws of the United States of America
   and the State of Oregon that the foregoing is true and correct.
                  DATED July 6, 2019, at Junction City, Oregon.


                                                         /s/ John P. Strasheim
                                                        John P. Strasheim




Page 3 –   SUPPLEMENTAL DECLARATION OF JOHN P.                                   LEONARD LAW GROUP LLC
           STRASHEIM IN SUPPORT OF FIRST-DAY PLEADINGS                              1 SW Columbia, Ste. 1010
                                                                                       Portland, Oregon 97258
                                                                                          www.leonard-law.com


                         Case 19-62049-tmr11         Doc 20     Filed 07/08/19
